DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Numbers 62/002144, 61/974961, 61/953704, 61/923132 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 35-40 and 51-54 are not entitled to the benefit of the prior applications.











REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to video compression for screen content video data coding using a palette coding mode, prediction modes, and calculating run values based on different rows.

Prior art for was found for the claims as follows:
Re. Claim 1,
Zou et al., (US 2015/0373340 A1) disclose the following limitations: 
A method for decoding video data (Zhou: Abstract.), the method comprising: obtaining a prediction mode (palette-based coding mode), an encoded run value (threshold run value T), and a first palette index value (initial index) associated with a current position in a current row (Zou: Paras. [0047]-[0050], [0053], [0102], [0103], [0135] disclose the method for decoding/encoding video data comprises obtaining a run mode [i.e., palette-based coding mode], an encoded threshold run value T, and an initial index associated with a current position in a current row.); 
on a condition that the prediction mode (palette-based coding mode) is a run mode (copy from previous row mode) and the first palette index value (initial index) is equal to a second palette index value (reference index) associated with a corresponding position in a previous row (Zou: Para. [0135] discloses video decoder 30 determines that the palette-based coding mode is a copy from previous row mode and para. [0140] discloses copy from previous rows mode is a run mode. Para. [0053] discloses using the copy from previous row mode to copy the reference index from the previous row to the initial index of the current row so that the indices are equal.), 
determining that the encoded run value (threshold run value T) indicates a run difference value indicative of a difference between a first run value (current run length) associated with the current position and a second run value (reference run length) associated with the corresponding position in the previous row (Zou: Para. [0130], [0132] disclose a first run value [i.e., current run length] and a second run value [i.e., reference run length] and determines the encoded run value [i.e., threshold value].); 
(threshold run value T) indicates the run difference value (symbol K), calculating the first run value (current run length) associated with the current position based on the run difference value (K) and the second run value (reference run length) associated with the corresponding position in the previous row (Zou: Paras. [0130], [0132] disclose the current run length and the reference run length based on the K=N-T, where N = actual matching run length of the current run length and the reference run length.); and 
associating, based on the first run value (current run length), a number of consecutive positions (indices corresponding to pixels) following the current position with the first palette index value (Zou: Paras. [0207], [0208]; Fig. 5 disclose associating based on the current run length a number of consecutive indices following the current position with the first palette index value or initial index for current pixel 302.).

Prior art was applied for the claim above. However, the prior art relied upon does not meet the claimed invention because it was not effectively filed before the effective filing date of the claimed invention.
	 
No other prior art was not found or suggested.

Allowable Subject Matter
Claim 51 recites analogous limitations to claim 35 above, and is therefore allowed on the same premise. Thus, claims 35-40 and 51-55 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05-17-2021